DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, presently claims 1, 28, 85-98, 101-116, 119-121 and newly added claims 122-124, in the reply filed on 2/11/2022 is acknowledged.
Applicant’s species election without traverse of Alzheimer’s disease and Lactobacillus sp., in the reply filed on 2/11/2022 is acknowledged. An election of a single species was required, and so the reply is interpreted as being directed towards an election of Alzheimer’s disease without traverse.
In so much that claims 99, 100, 117, and 118 were canceled with the instant reply, no claims are withdrawn at this time.
Claims 1, 28, 85-98, 101-116, 119-124 are under consideration on the merits, and are examined to the extent they read on Alzheimer’s disease.

Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claims 101 and 119 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. It is further noted that dependent claims 85-98 appear to be substantial duplicates of claims 103-118, respectively, and that claims 122-124 appear to be substantial duplicates of each other.


Claim Objections
Claims 85 and 103 are objected to, as a likely typo for “catheterization.” Correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 28, 85-98, 101-116, 119-124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 101, and 119 recite “said deficiency indicating the onset of or propensity for developing a central nervous system (CNS), psychotic, or neurological disorder”, which blurs the metes and bounds of the claim for several reasons. First, the term “deficiency” is a “indicating the onset of or propensity for developing…” is vague to the extent it is not clear if the human subjects as claimed are or are not comorbid for any known species of CNS, psychotic, or neurological disorder, and if comorbidity is required then does the scope of claim 1 require or not require any improvement in the symptoms of the said CNS disorder(s). Correction is required.
Claims 1, 101, and 119 recite “orally administering to the patient an aqueous solution or suspension comprising the equivalent of about 5 to about 15 grams of glutamic acid (glutamate)”, which blurs the metes and bounds of the claim as it is not clear what additional dosage ranges are and are not captured by “the equivalent of”. Correction is required.
The term “substantially” in claims 91 and 109 are relative terms which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While page 15, lines 23-25 of the specification have been considered, these only constitute examples of what concentrations would or would not read on “substantially” and are not presently claimed and do not clearly set forth a special definition of a claim term that differs from the plain and ordinary meaning it would otherwise possess. See M.P.E.P. § 2111.01(II) and (IV). Correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 28, 85-98, 101-116, and 119-124 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more. 
For guidance regarding patent eligibility rejections, see M.P.E.P. § 2106 in its entirety and “2019 Revised Patent Subject Matter Eligibility Guidance” found at: https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance
Independent claims 1, 101, and 119 recite a law of nature, inferring in vivo intestinal glutamine synthetase activity from in vivo serum glutamate levels measured in human subjects, and then treating said subjects with any generic treatment for said intestinal glutamine deficiency
This judicial exception is not integrated into a practical application because independent claims 1, 101, and 119 are directed towards methods of monitoring intestinal glutamine synthetase activity in human subjects. The analyzing and comparing steps of these claims are similar to the claims at issue in Mayo Collaborative Services v. Prometheus Laboratories, Inc 101 USPQ2d 1961 (2012), and are only directed towards natural correlations that exists in principle apart from any human action Mayo, and simply informs the relevant audience about certain laws of nature.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons below. Regarding   treating subjects for intestinal glutamine synthetase deficiency of claims 1, 101, and 119, and claims 94-98 and 112-116, Ang et al. (US 2011/0059168 A1; provided in the IDS dated 12/10/2019) teaches treating subjects for intestinal glutamine synthetase deficiency by administering a composition comprising Lactobacillus plantarum (¶0004-0007 and claims 1 and 3). Regarding the predetermined values of serum glutamate claims 1, 101, and 119 and claims 28, 102, and 120, Ang teaches normalizing to 4.4-8.8 mcg/L (i.e. µg/L) or 4.4-8.8 mg/L serum glutamate which is the typical range of free glutamate found in human plasma (¶0063 and claim 1, respectively).
Regarding steps (I)(a)-(i) of claim 1 and 101 and steps (i)-(ix) of claim 119 are routine and conventional in this art for measuring serum glutamate levels in human subjects. See the teachings Cottell et al. (Biochemical Society Transactions (1990), v18(2), p283; provided in the IDS dated 12/10/2019), directed towards methods of obtaining blood samples from subjects after an overnight fast and 30, 60, and 90 minutes after dietary challenge with 60 mg/kg MSG (monosodium glutamate), centrifuging the samples into the cellular and plasma/serum fractions, deproteinizing the 
The dependent claims when viewed as a whole, add nothing significant beyond the sum of their parts taken separately to claims 1, 101, and 119. Claims 85-88, 93, 103-106, and 111 only add limitations to the natural correlation itself. Claims 89, 92,  107, and 108 are directed towards a concentration range of glutamate to be administered to the subject, but not being substantially different than the 60 mg/kg glutamate concentration of Cottell. Claims 90-92 and 108-110 further limit claim 1 towards whey protein, which comprises glutamate as set forth by Kalman (Foods (2014), v3, p394-402; provided in the IDS dated 12/10/2019) (see Table 2) and so is a conventional source of glutamate. Claims 1, 101, 119, and 122-124 comprise in-part correlating elevated serum glutamate for risk of the elected species of Alzheimer’s disease, but the correlation between elevated serum glutamate and Alzheimer’s disease is known. See Miulli et al. (The Journal of the American Osteopathic Association (1993), 93(6), 670-676; provided in the IDS dated 12/10/2019). 
Therefore the instant claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 28, 85-89, 93-98, 101-107, 111-116, and 119-124 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2011/0059168 A1; provided in the IDS dated 12/10/2019) in view of Cottell et al. (Biochemical Society Transactions (1990), v18(2), p283; provided in the IDS dated 12/10/2019).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of human subjects from intestinal 
Ang teaches a method of treating a subject for intestinal glutamine synthetase deficiency, the method comprising orally administering a composition comprising Lactobacillus plantarum to the subjects by increasing the intestinal glutamine synthetase by replacing the glutamine-synthesizing bacteria in the gut of the subjects (¶0004-0007, and claims 1 and 3), reading on step (II) of claims 1, 101, and 119 and dependent claims 94-98, and 112-116, and the subject population of claims 1, 101, 119, and 122-124. Ang teaches normalizing the serum glutamate of the subjects to 4.4-8.8 mcg/L (i.e. µg/L) or 4.4-8.8 mg/L serum glutamate to treat intestinal glutamine synthetase deficiency which is the typical range of free glutamate found in human plasma  (¶0063 and claim 1, respectively), reading on the predetermined value of serum glutamate for step (II) and reading in-part on step (I) of claims 1, 101, and 119, and reading in-part on the predetermined values of claims 85, 102, and 120. Ang teaches that glutamate toxicity is linked to neurological disorders such as Alzheimer’s disease (¶0037).
(a) fasting the patient, except for water, for a period of at least about 12 hours; (b) withdrawing by venipuncture from the patient a first (fasting) blood sample; (c) transferring the first blood sample to a first container, optionally containing an anticoagulant pre-cooled between about 0 °C to about 5 °C: (d) orally administering to the patient an aqueous solution or suspension comprising the equivalent of about 5 to about 15 grams of glutamic acid (glutamate); (e) about 15 minutes to about 90 minutes after the administration of the aqueous solution or suspension of step (d), withdrawing by venipuncture from the patient a second (post prandial) blood sample; (f) transferring the second blood sample to a second container, optionally containing an anticoagulant pre-cooled between about 0 °C to about 5 °C: (g) centrifuging each of the first and second blood samples to separate the blood serum from the blood platelets in the blood samples, to provide a first (fasting) serum sample and a second (post prandial) serum sample, (h) deproteinization of each of the first serum sample and the second serum sample by the addition of a deproteinizing agent to each of the serum samples; (i) centrifuging each of the serum samples from step (h) to separate the protein from the serum in the samples, to provide a first (fasting) protein free serum sample and a second (post prandial) protein free serum sample; (j) analyzing the first and second protein free serum samples to determine the serum glutamate level of each sample. Regarding claims 86-88 and 104-106, Ang does not teach the claimed mental steps of calculating intestinal glutamate synthetase activity as a ratio between the first and second serum/plasma glutamate levels

	Regarding claims 1, 28, 85, 101-103, 119, and 120, it would have been obvious before the invention was filed to add the blood draw and methods of calculating  serum/plasma glutamate concentrations of Cottell to the methods of Ang. A person of ordinary skill in the art would have had a reasonable expectation of success in doing do because Ang teaches an optimal serum glutamate range for preserving intestinal glutamine synthetase activity in a subject, thus pointing a person of ordinary skill in the art towards the detailed teachings of Cottell directed towards blood draw and methods of calculating  serum/plasma glutamate concentrations. The skilled artisan would have been motivated to do so because the addition of Cottell’s methods to the treatment methods of Ang would predictably obtain blood from subjects and then test the serum/plasma fraction for glutamate as a basis for treating intestinal glutamine synthetase deficiency in Ang’s subjects  .
Regarding step (k) of claims 1 and 101, step (vii) of claim 119, and dependent claims, 86-88, 93, 104-106, and 111, it would have been obvious to try to compare pre- and post-prandial serum glutamate levels to determine treating a human subject for intestinal glutamine synthetase activity deficiency. See M.P.E.P. § 2143(I)(E). In this case, (1) Ang sets forth a need in this art to treat subjects for intestinal glutamine synthetase deficiency and makes clear that the serum/plasma glutamate concentrations are the basis for determining treatment in a subject, (2) Cottell makes clear that the mental step of calculating serum/plasma glutamate concentrations before and after oral glutamate administration (i.e. pre- and post-prandial, respectively) was known and therefore a predictable potential solution to the recognized problem of Ang, and that (3) a person of ordinary skill in the art could have pursued the known potential solutions KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), 550 U.S. at 421, 82 USPQ2d at 1397. 
Regarding claims 89 and 107, optimization of known result effective variables through routine experimentation will not support patentability absent any showing of criticality of said variables; see M.P.E.P. § 2144.05. In this case, Cottell makes clear that an oral glutamate dose of 60 mg/kg is a known result effective variable that increases the serum/plasma glutamate concentration when administered to subjects. Thus, the burden is shifted back to establish criticality of the claimed glutamate doses by objective evidence
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 90-92 and 108-110 are rejected under 35 U.S.C. 103 as being unpatentable over Ang and Cottell as applied to claims 101 and 119 above, and further Kalman et al. (Foods (2014), v3, p394-402; provided in the IDS dated 12/10/2019).
The teachings of Ang and Cottell are relied upon as set forth above.
Regarding claims 90-92 and 108-110, Ang and Cottell do not teach an aqueous solution of whey protein as a source of glutamate.
Kalman teaches that whey protein concentrate is a known source of glutamate (i.e. glutamic acid) that does not comprise glutamine (see Table 2), reading on claims 90-92 and 108-110.
It would have been obvious before the invention was made to substitute the unspecified source of glutamate of Cottell for the whey protein of Kalman in Ang’s methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Cottell and Kalman are directed towards sources of glutamate The skilled artisan would have been motivated to do so because the simple substitution of one source of glutamate for another would predictably yield a glutamate composition for oral administration to subjects to further determine the subject’s serum/plasma glutamate concentration after said administration. See M.P.E.P. § 2143(I)(B).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653